UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2122


HOWARD B. ODOM,

                  Plaintiff - Appellant,

          v.

INTERNATIONAL PAPER COMPANY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-00480-MSD-JEB)


Submitted:   May 17, 2010                     Decided:   June 3, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn P. Carpenter, LAW OFFICES OF CAROLYN P. CARPENTER, PLLC,
Richmond,   Virginia,   for   Appellant.      Vincent  Miraglia,
INTERNATIONAL PAPER COMPANY, Memphis, Tennessee; Lynn F. Jacob,
WILLIAMS MULLEN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Howard    B.    Odom   appeals     the   district   court’s    order

granting   summary    judgment     to       Defendant    International    Paper

Company on Odom’s action under Title VII of the Civil Rights Act

of 1964 and 42 U.S.C. § 1981 (2006).                    We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                Odom v. Int’l Paper

Co., No. 2:08-cv-00480-MSD-JEB (E.D. Va. Sept. 1, 2009).                    We

dispense   with     oral    argument    because     the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2